Citation Nr: 0607515	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
migraine headaches, effective from June 6, 2001.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991, and from November 1994 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for chronic 
migraine headaches, effective from June 6, 2001 (the date 
entitlement arose following his separation from active duty).  

In May 2004, the Board remanded the case for additional 
evidentiary development.  Thereafter, the RO confirmed the 
assignment of a noncompensable evaluation for chronic 
migraine headaches in a November 2005 rating decision.  The 
case was returned to the Board in January 2006 and the 
veteran now continues his appeal.
 

FINDINGS OF FACT

For the period from June 6, 2001, to the present time, the 
veteran's chronic migraines are manifested by headache 
episodes which occur up to five to six times per month, but 
which are not characteristically prostrating and are reduced 
or resolved with medication.


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
migraine headaches for the period from June 6, 2001, to the 
present time have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in November 2001.  He was 
notified of the provisions of the VCAA , including his duties 
and VA's responsibilities, in correspondence dated in March 
2002, July 2005, and September 2005.  Clearly, from 
submissions by the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background

The veteran's service medical records show onset of chronic 
migraine headaches during active duty.  On VA neurological 
examination in April 2002, he related that his headaches were 
stereotypical, with intense pain on the left side of his head 
and photophobia but no aura.  He experienced five to six 
episodes of cluster-type headaches per month, which he 
treated with one Tylenol, one Motrin, and one aspirin 
immediately upon onset of symptoms.  This dulled his symptoms 
sufficiently within 30 minutes to one hour after taking the 
medication, such that he was able to function for the 
remainder of his day, but did not completely eliminate the 
pain.  Physical examination revealed no abnormal findings.  
CT scans of his head revealed normal findings.  

VA outpatient treatment reports dated in September 2002 show 
that the veteran experienced three to five episodes of 
cluster-type headaches per month.  According to the report, 
his use of nonprescription medications reduced the intensity 
of the symptoms, although not entirely eliminated them.  

On VA neurological examination in September 2005, the veteran 
reported that stress and certain olfactory stimuli would 
induce a headache episode.  He stated that he experienced 
sharp, stabbing pain on the left side of his head with 
photophobia but no nausea.  The episodes could last up to 
several hours if left untreated, but he reported that he 
recently discovered the medication Maxalt would resolve his 
headache.  He did not estimate the frequency of the headaches 
but rather related it to his level of stress.  His most 
recent headache episode at the time was one month prior to 
this examination, with the episode before that one occurring 
three months earlier.  The examiner calculated that the 
veteran experienced two headaches episodes in the past five 
months.  He also described having a second type of headache 
other than his migraines that appeared to be related to his 
sinuses and which he resolved with nonprescription 
medication.  The diagnostic impression was migraine headaches 
without aura occurring infrequently, but at least twice in 
the last five months.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  

Applying the provisions of the rating schedule to the facts 
of the case, the Board concludes that the objective evidence 
does not demonstrate that the veteran's migraine headaches 
were manifested by the requisite frequency and severity to 
warrant the assignment of a compensable evaluation at any 
time from June 6, 2001, to the present.  Although he 
experienced headache episodes as frequently as five to six 
times per month, the evidence does not show that the migraine 
episodes were characteristically prostrating, as he was able 
to reduce the severity of his symptoms with nonprescription 
medications to the level that he was sufficiently able to 
function in his day-to-day activities.  Later, he was able to 
resolve his headaches with the use of the medication Maxalt.  
VA examination in September 2005 shows migraine headaches 
occurring infrequently, but at least twice in the last five 
months.  The evidence demonstrates that the severity and 
frequency of the veteran's chronic migraines do not meet nor 
more closely approximate the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, to warrant the assignment of a 
compensable evaluation for the time period at issue in the 
present case.  His appeal is therefore denied.




ORDER

An initial compensable evaluation for chronic migraine 
headaches for the period commencing on June 6, 2001 up to the 
present time is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


